181 F.2d 503
50-1 USTC  P 9292
Alexander MILNE, Jr., Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 10147.
United States Court of Appeals, Third Circuit.
Argued April 18, 1950.Decided April 26, 1950.

Appeal from Tax Court of United States.
Alfred Cerceo, Washington, D.C., for petitioner.
Francis W. Sams, Washington, D.C., Theron Lamar Caudle, Assistant Attorney General, Ellis N. Slack, Robert N. Anderson, Special Assistants to the Attorney General (on the brief), for respondent.
Before MARIS, GOODRICH and McLAUGHLIN, Circuit Judges.
PER CURIAM.


1
We find the taxpayer's objections to the decision of the Tax Court in this case to be wholly without merit.


2
Accordingly the decision of the Tax Court will be affirmed.